DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/557,635, filed on 30 August 2019, are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
simulating an autonomous vehicle traversing at least one route on a map representing a physical area based on a set of rules” (i.e., mentally visualizing or marking with pen a vehicle’s progress along a route on a map), “generating a router flag at a location on the map when a feature in the simulated route causes a failure of the autonomous vehicle in the simulation” (i.e., marking the map at an identified failure location), “creating a router flag rule that defines at least one factor that caused the failure of the autonomous vehicle at the location on the map” (i.e., mentally determining rules for navigating the route) , “simulating the autonomous vehicle traversing the map based on the router flag rule to identify at least one other area on the map where the autonomous vehicle is likely to fail” (i.e., mentally visualizing or marking with pen a vehicle’s progress along a route on a map), “applying an identifier to the at least one other area on the map where the autonomous vehicle is likely to fail according to the router flag rule” (i.e., marking the map at an identified failure location), “omitting the at least one other area with the applied identifier from a routable graph applied to the map” (i.e., ignoring or crossing out portions of the map identified as failure locations) and “generating the route for the autonomous vehicle in accordance with the routable graph” (i.e., mentally visualizing or marking on the map a route that avoids the failure locations). Each of these limitations may be performed mentally or with the aid of pen and paper. Independent claims 8 and 15 recite substantially similar limitations.  These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind or with the aid of pen and paper.  Therefore, these limitations are abstract ideas and claims 1, 8 and 15 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, 8 and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claims 1, 8 and 15 recite “an autonomous vehicle”. However, the autonomous vehicle merely a simulation and is not an actual practical application. Claim 8 recites the additional elements “a processor for executing instructions stored in memory, the processor in communication with the autonomous vehicle and wherein execution of the instructions by the processor”. The processor is recited at a high level. As such, the processor is a generic computer used as a tool to perform the abstract idea.  Claim 15 recites a “non-transitory computer readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to”. This limitation represents a generic computer used as a tool to perform the abstract ideas. Therefore, these additional elements are not meaningful limitations on the judicial exception.  Therefore, claims 1, 8 and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. 
Based on the above analysis, claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.



Claims 6, 13 and 20 recite the additional abstract ideas “confirming an inability of one or more autonomous vehicles within a fleet to operate along a route having the applied identifier” and “based on the inability, determining that the feature associated with the failure is a systemic issue to the one or more autonomous vehicles within the fleet” that may be performed mentally. These claims do not recite any additional limitations. Therefore, these claims do not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 7 and 14 recite the additional abstract ideas “confirming that the failure applies across one or more autonomous vehicles of a same type within a fleet” and “omitting the portion of the route from a routable graph for each of the one or more autonomous vehicles of the same type, but not for autonomous vehicles of another type that is not prone to the failure” that may be performed mentally. These claims do not recite any additional limitations. Therefore, these claims do not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8, 11, 12, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iagnemma (US 2017/0356751 A1).

Regarding claims 1, 8 and 15, Iagnemma discloses route planning for an autonomous vehicle and teaches:
an autonomous vehicle (autonomous vehicle 10 – see at least Fig. 1); and
a processor for executing instructions stored in memory, the processor in communication with the autonomous vehicle and wherein execution of the instructions by the processor:
simulates an autonomous vehicle traversing at least one route on a map representing a physical area based on a set of rules (model of autonomous vehicle observed in simulated environment – see at least ¶ [0068]; validation of road segments may be based on simulated travel – see at least ¶ [0080]);
generates a router flag at a location on the map when a feature in the simulated route causes a failure of the autonomous vehicle in the simulation (regions of poor performance may be tagged in a map database – see at least ¶ [0068]);
creates a router flag rule that defines at least one factor that caused the failure of the autonomous vehicle at the location on the map (dangerous, degraded, unsafe or undesirable driving performance due to traffic or pedestrian density, occlusion from static object, traffic junction complexity, etc. – see at least ¶ [0069]);
simulates the autonomous vehicle traversing the map based on the router flag rule to identify at least one other area on the map where the autonomous vehicle is likely to fail (model of autonomous vehicle observed in simulated environment – see at least ¶ [0068]);
applies an identifier to the at least one other area on the map where the autonomous vehicle is likely to fail according to the router flag rule (regions of poor performance may be tagged in a map database – see at least ¶ [0068]);
omits the at least one other area with the applied identifier from a routable graph applied to the map (map data product of validated autonomous driving routes may be compiled – see at least ¶ [0080]); and
generates the route for the autonomous vehicle in accordance with the routable graph (routing algorithm could make use of such information by considering only validated autonomous driving routes when determining an optimal route between the current potion and goal position – see at least ¶ [0080]).

Regarding claims 4, 11 and 18, Iagnemma further teaches:
wherein applying the identifier can be repeated every time the map is created based on a current model of the autonomous vehicle (model of autonomous vehicle observed in simulated environment – see at least ¶ [0068]; regions of poor performance may be tagged in a map database – see at least ¶ [0068]).

Regarding claims 5, 12 and 19, Iagnemma further teaches:
wherein the router flag rule includes one or more logical combinations associated with the failure of the autonomous vehicle (e.g., road segments containing inclination or curvature and weather conditions such as ice or freezing rain – see at least ¶ [0078]), and wherein the applying the identifier to the map includes determining if the at least one other area on the map is associated with the one or more logical combinations (locations of road features that may present navigation challenges in inclement weather – see at least ¶ [0077]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma in view of Zhu (US 2020/0116497 A1).

Regarding claims 2, 9 and 16, Iagnemma fails to teach but Jiang discloses real-time map generation scheme for autonomous vehicles based on prior driving trajectories and teaches:
wherein the set of rules comprises a model that is continuously modified by diagnostics data received from a fleet of autonomous vehicles as the autonomous vehicles navigate the physical area represented by the map (data collector 121 collects driving statistics 123 from a variety of vehicles and, based on the driving statistics, trains a set of rules, algorithms and/or predictive models 124, such as rules or models to generate maps for a variety of roads based on navigational guidelines that were derived from prior trajectories of the vehicles – see at least ¶ [0031]-[0032]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route planning device of Iagnemma to provide a model, as taught by Jiang, to such that the vehicle does not need to utilize a preconfigured map (Jiang at ¶ [0032]).

Regarding claims 3, 10 and 17, Iagnemma fails to teach but Jiang discloses real-time map generation scheme for autonomous vehicles based on prior driving trajectories and teaches:
wherein the set of rules comprises a model based on diagnostics data received from a specific type of autonomous vehicle within a fleet of autonomous vehicles (data collector 121 collects driving statistics 123 from a variety of vehicles and, based on the driving statistics, trains a set of rules, algorithms and/or predictive models 124, such as rules or models to generate maps for a variety of roads based on navigational guidelines that were derived from prior trajectories of the vehicles – see at least ¶ [0031]-[0032]; driving statistics may come from autonomous vehicles – see at least ¶ [0031]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route planning device of Iagnemma to provide a model, as taught by Jiang, to such that the vehicle does not need to utilize a preconfigured map (Jiang at ¶ [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AARON L TROOST/Primary Examiner, Art Unit 3668